ORDER

PER CURIAM.
Appellant, Dennis M. Brown, appeals from the Jefferson County Circuit Court’s modification of the parties’ decree of dissolution as to child support. We affirm.
We have reviewed the briefs of the parties and the legal file and find the circuit court’s modification of appellant’s child support obligation complied with Rule 88.01 and was not an abuse of discretion. As we further find an extended opinion would have no prece-dential value, we affirm the Commission’s finding pursuant to Rule 84.16(b).